Judgment of the circuit court reversed and that of the common pleas affirmed. Grounds stated in journal entry.
*434It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in reversing and in not affirming the judgment of the court of common pleas of Trumbull county in the cause of Daniel Szenyei v. The Ohio Galvanizing Co., this court finding that the record does not show affirmatively that the requests to charge complained of were in fact given by the court to the jury.
It is further considered and adjudged that the said judgment of the court of common pleas in such cause be and the same is hereby affirmed.
Spear, C. J., Davis, Shauck and Johnson, JJ., concur.